tay Pony re : : iy
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ' JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)

Nayeli Carmelita Rios-Perez, Case Number: 3:19-mj-24498

 

Craig J osepi TL

Defendant's Attor, pey

 
 

 

 

 

 

 

 

REGISTRATION NO. 91785298
DEC 93
THE DEFENDANT: 89 2019
pleaded guilty to count(s)_1 of Complaint soo HRS USUI ul COURT
CL] was found guilty to count(s) LEY Ect OF oe OEBUTY

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense | | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - 1
CL] The defendant has been found not guilty on count(s) a
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the. custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

* TIME SERVED C] days

J Assessment: $10 WAIVED Fine: WAIVED
x Court recommends USMS, ICE. or DHS or other arresting agency return all property and all documents in
va defendant’s possession at the time of arrest upon their Ceportation ae rem val id Pert Z - yen C445
oO co fendant be deported/removed with relative, charged in case
rep Pore er

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until.all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
Unitéd States. Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 3, 2019
Date of Imposition of Sentence

aN ee a
Received AL " \A a /] Wo

pM OC | HONORABHUE ROBERT N. BLOCK

UNITED STATES MAGISTRATE JUDGE’

 

Clerk’s Office Copy | 3:19-mj-24498

 

 
